DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The amendment filed 9 August 2021 has been entered:
Claim(s) 13-20, and 24 is/are canceled.
Claim(s) 1 is/are amended.
Claim(s) 1-12, 21-23, and 25-26 is/are pending and considered below.

Allowable Subject Matter
Claim(s) 1-12, 21-23, and 25-26 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
Claim 1, “said second anvil member comprises:… first and second surfaces extending from and angled relative to said third and fourth ledges;… welding said first anvil member and said second anvil member together along said first and second surfaces”.
Claim 8, “said anvil cap member comprises:… first and second surfaces extending from said third and fourth ledges at an angle relative to said planar tissue facing surface;… welding 
Closest prior art of record Baxter (US 2015/0173746 A1) and Jasemian (US 2017/0290584 A1) both disclose the second anvil (Baxter 810; Jasemian 224) having ledges (Baxter Fig. 9; Jasemian Fig 15), but not first and second surfaces extending from said ledges. Arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention, as Subject Application discloses the criticality of having said first and second surfaces to increase the tensile strength of the second anvil, thereby also the first anvil when welded.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731